Title: From George Washington to William Livingston, 10 March 1780
From: Washington, George
To: Livingston, William


          
            Dr Sir
            Head Qrs [Morristown] March 10th 1780.
          
          Since I had the Honor of writing to Your Excellency on the 26 Ulto—I have obtained Returns of Moylan’s & Sheldon’s Regiments of Light Dragoons, in which I find there are some Men belonging to the State of New Jersey. I inclose a particular Return of them, specifying the Terms of their engagements. I have the Honor to be with the greatest respect & esteem Your Excellency’s Most Obedt servant
          
            Go: Washington
          
          
            P.S. I have had the Honor of Your Excellency’s Obliging Favor of the 26 of February and am much indebted for the very polite and friendly

manner in which You have been pleased to express Yourself on the subject of my Letter of the 19th.
            Your Excellency’s observations with respect to the Enemy’s Affairs in Europe, appear to be well warranted by the public prints that have transpired; but I hope nevertheless as You do, that the States will not relax in any necessary & prudent preparation. We may be certain from what has happened, that the Enemy will never give over prosecuting their claim till they are compelled by the last necessity. I congratulate You on the proceedings in Ireland—which seem well calculated to hasten this.
          
        